Citation Nr: 1633038	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO. 11-15 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to August 20, 2001, for the grant of service connection for temporomandibular joint (TMJ) disorder, to include as based on an allegation of clear and unmistakable error (CUE) in a November 1998 rating decision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1987 to October 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

By way of background, the RO granted service connection for a TMJ disorder and assigned a rating of 30 percent effective July 15, 2009. The Veteran timely perfected an appeal as to the effective date assigned, and in a May 2014 decision the Board awarded an effective date of August 20, 2001 for the grant of service connection. The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).

A May 2015 memorandum decision of the Court vacated and remanded that portion of the May 2014 Board decision that denied an effective date earlier than August 20, 2001, noting that the Board failed to address an August 2010 pro se statement from the Veteran alleging that she was entitled to an earlier effective date for the award of service connection based on CUE in a November 1998 rating decision. As such, the issue of entitlement to an effective date prior to August 20, 2001 for the award of service connection for a TMJ disorder, to include based on CUE in a November 1998 rating decision, was returned to the Board.

In accordance with the memorandum decision, the Board remanded the issue on appeal for adjudication in September 2015. The RO having adjudicated the issue in April 2016, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a May 2016, VA Form 21-0958, Notice of Disagreement, the Veteran attempted to raise the issue of entitlement to an increased rating for her TMJ disorder. Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office. The Veteran is advised that if she wishes to open a claim, she do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran was granted service connection for a TMJ disorder in an April 2010 rating decision, and was assigned a rating of 30 percent effective July 15, 2009.

2. A May 2014 Board decision determined an August 20, 2001 statement requesting an increased rating constituted an informal claim for service connection for a TMJ disorder, and assigned an effective date of August 20, 2001.

3. Prior to the August 20, 2001 statement, there was an outstanding December 16, 1997 claim for residuals of dental surgery affecting the jaw or mandible that remained unadjudicated and was filed within one year of the Veteran's October 29, 1997 separation from service.


CONCLUSION OF LAW

The criteria for an effective date of October 30, 1997, but no earlier, for the award of service connection for a TMJ disorder have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision herein no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Earlier Effective Date

As an initial matter, the May 2015 Court decision found that the Veteran had asserted she was entitled to an earlier effective date based in part on an allegation of CUE in a November 1998 rating decision. However, in order for there to be an assertion of CUE, there must be a final denial as to that particular issue. 38 C.F.R. § 3.105(a). As explained in further detail below, the Board finds that there was no prior final denial of service connection for a TMJ disorder. As such, and since the Board has assigned herein the earliest possible effective date for the award of service connection for a TMJ disorder on other grounds, the Veteran's assertion of CUE cannot result in the assignment of an earlier effective date and will not be addressed herein. 

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). 

The Board notes that, effective March 24, 2015, VA amended its regulations so that a claim for benefits must be made on a specific claim form prescribed by the Secretary. 78 Fed. Reg. 65490 (Oct. 31, 2013) (eff. Mar. 24, 2015). However, all of the statements of record potentially relevant to the Veteran's earlier effective date claim were received prior to the effective date of the amendment, and therefore the law governing what constituted a claim for VA purposes prior to the amendment is controlling in this case.

Prior to the March 24, 2015 amendment, a claim was defined as a formal or informal written communication requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim was any communication or action indicating intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). VA was required to look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and was required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case, the Veteran appealed the assigned effective date for the grant of service connection for a TMJ disorder. In a May 2014 decision, the Board determined that an August 20, 2001 statement constituted an informal claim for service connection for a TMJ disorder, and assigned that date as the effective date for the award of service connection. 

The Veteran contends that she is entitled to an effective date of October 30, 1997, the day after she separated from active duty, as she filed her claim for service connection for a TMJ disorder within one year of her separation from active duty. Specifically, the Veteran points to her December 16, 1997 claim on which she indicated that her jaw pops. She contends that this claim, clarified by other medical evidence at the time, constituted a claim for service connection for a TMJ. 

In reviewing the evidence of record, the Board finds that the December 16, 1997 claim constituted a claim for service connection for a TMJ disorder that remained unadjudicated until the April 2010 award of service connection. The December 1997 claim, in the section entitled "nature of sickness, disease or injuries for which this claim is made," states: "Surgery on upper jaws on both sides of mouth. Readjusted jaws and reinserted them. Now experience numbness of lips, chin and freezes during cold weather and jaws pop." Thus, the Veteran identified both neurological (numbness) and physical or mandibular (popping of the jaw) symptoms as being residuals of her in-service dental surgery in her initial claim. 
A December 1997 examiner subsequently noted complaints of popping and stated that there was objective evidence of TMJ disorder symptomatology in addition to the neurological manifestations that were also present. As the December 1997 claim clearly expresses intent to apply for service connection for both neurological and mandibular or jaw residuals of in-service dental surgery, and since the December 1997 VA examination diagnosed TMJ symptoms, the Board finds that the December 1997 constituted a claim for service connection for a TMJ disorder. Servello, 3 Vet. App. at 198; 38 C.F.R. §§ 3.1, 3.155.

Having determined that the December 1997 claim constituted a claim for service connection for TMJ, the Board must now determine whether that claim was at any point finally denied. Based on the December 1997 claim, in October 1998 the RO granted service connection for "damage of the third division of the trigeminal nerve with paresthesia," thus encompassing the reported neurological symptomatology, and assigned a rating of 10 percent under Diagnostic Code 8205, governing paralysis of the trigeminal nerve. No other dental or mandibular conditions were separately denied or referenced in the body of the rating decision, and no jaw or mandibular symptoms were addressed when discussing the assigned rating.

The Veteran appealed the assigned 10 percent rating, and was provided with new VA examinations September 1999 and October 1999. These examinations noted increased sensory impairment, as well as popping in the TMJ with left sided pain and slight deviation or the mandible. Based on these reports, a November 1999 rating decision re-characterized the disability as residuals of dental surgery and granted an increased rating of 20 percent under Diagnostic Code 8205, although now listed as by analogy to Diagnostic Code 9904 for malunion of the mandible.

As noted above, neither the initial October 1998 rating decision nor the later November 1999 grant of an increased rating separately listed and denied entitlement to service connection for a TMJ disorder or another analogous disability. Thus, the issue of entitlement to service connection for a TMJ disorder was not expressly denied in either decision.

Further, neither decision alluded to the claim for service connection for a TMJ disorder in such a way that it could be inferred by the Veteran that such a claim had been denied. Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010). The October 1998 decision did not mention any mandible or jaw symptomatology in its analysis, and thus it could not be reasonably inferred that service connection for the jaw or mandible symptoms was denied or contemplated in the grant of service connection for the neurological residuals of dental surgery. While the November 1999 rating decision did note some mandibular symptomatology when considering the propriety of an increased rating, such a reference in the context of an increased rating claim does not reasonably indicate that service connection for mandibular or jaw residuals of dental surgery was denied. Id. 

Further, while as noted the issue was re-characterized and there was a discussion of mandibular symptomatology, it is clear from later rating decisions and the accompanying code sheets that this rating was intended to only contemplate the noted neurological, as opposed to jaw or mandibular, residuals of the surgery. Specifically, the 20 percent rating assigned in November 1999 for residuals of dental surgery was discontinued in a May 2006 rating decision in favor of separate 30 percent ratings for the left and right side of the face based on neurological impairment. Additionally, when the RO granted service connection for a TMJ disorder in its April 2010 rating decision it did not address the issue of reopening the claim, thus indicating that the issue had never been previously denied, explicitly or implicitly, in a prior decisional document. As such, the Board finds that the claim of entitlement to service connection for a TMJ disorder was not explicitly or implicitly denied in either the October 1998 or November 1999 rating decisions.

No other rating decisions of record prior to the April 2010 decision that granted service connection for a TMJ disorder addressed the issue. See September 2001, November 2002, and May 2006 Rating Decisions. Thus, there is no evidence that the December 1997 claim for service connection for jaw or mandible residuals of dental surgery was finally adjudicated prior to the April 2010 decision granting service connection for a TMJ disorder.

As the December 16, 1997 claim was both unadjudicated and pending at the time of the April 2010 grant of service connection, December 16, 1997 is the date of claim for the purposes of the earlier effective date claim. As the December 16, 1997 date of claim is within one year of the date of her separation from service (October 29, 1997), the appropriate effective date for the grant of service connection for a TMJ disorder is October 30, 1997, the day after the Veteran's separation from active duty. 38 C.F.R. § 3.400(b)(2). As such, an effective date of October 30, 1997, but no earlier, for the award of service connection for a TMJ disorder is granted. Id.


ORDER

Entitlement to an effective date of October 30, 1997, but no earlier, for the award of service connection for a TMJ disorder is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


